DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed December 29, 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the U.S. Patent No. 10,932,197, hereafter 197, and which was previously cited in the Non-Statutory Double Patenting Rejection in the Office Action dated October 1, 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 4, 6 – 10, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 3, 7, 8, 10, 11, and 9 respectively of U.S. Patent No. 10,932,197, hereafter 197’.  Although the claims at issue one of ordinary skill in the art would clearly see that the claims of the instant application, while worded differently, teach the same concept or invention as the claims of 197’.
PLEASE NOTE: The claims of 197’ are in parenthesis and bolded.
	Regarding Claim 1, A wireless communications method, comprising: determining a target transmit power for a sounding reference signal (SRS) resource group according to a closed-loop power control parameter, wherein the closed-loop power control parameter comprises an index of a time unit occupied by a reference resource and wherein the closed-loop power control parameter is a value determined based on a first SRS in the SRS resource group, and wherein the first SRS is to be firstly transmitted in time in the SRS resource group; (A wireless communications method, comprising: obtaining, a closed-loop power adjustment value for a sounding reference signal SRS resource set, wherein the closed-loop power adjustment value for the SRS resource set is based on a firstly transmitted SRS in time in the SRS resource set;  determining a target transmit power for each SRS resource in the SRS resource set according to the closed-loop power adjustment value for the SRS resource set); and transmitting an SRS to a network device on an SRS resource in the SRS resource group according to the target transmit power (and transmitting the SRS on the SRS resource in the SRS resource set according to the target transmit power).
	Regarding Claim 7, A terminal device, comprising a processing unit and a communications unit, wherein the processing unit is configured to determine a target transmit power for a sounding reference signal (SRS) resource group according to a 
closed-loop power control parameter is a value determined based on a first SRS in the SRS resource group, and wherein the first SRS is to be firstly transmitted in time in the SRS resource group; (A terminal device, comprising a processing unit and a communications unit, wherein the processing unit is configured to: obtain a closed-loop power control parameter for a sounding reference signal SRS resource set, wherein the closed-loop power control parameter is based on a firstly transmitted SRS in time in the SRS resource set for transmitting an SRS and determine a target transmit power for the SRS resource set according to the closed-loop power control parameter); and the communications unit is configured to transmit an SRS to a network device on an SRS resource in the SRS resource group according to the target transmit power (and the communications unit is configured to send the SRS to a network device on an SRS resource in the SRS resource set according to the target transmit power). 
Claims 2 – 4, 6, 8 – 10, 12 of the instant application teaches similarly with Claims 2, 4, 5, 3, 8, 10, 11, 9 of 197’ respectively.  All other claims that depend from Claims 1 and 7 are rejected for the same reasons set forth above.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach or render obvious the following features: wherein the closed-loop power control parameter is a value determined based on a first SRS in the SRS resource group, and wherein the first SRS is to be firstly transmitted in time in the SRS resource group, which is similar to the reasons for allowance set forth in the Notice of Allowance in application 16/850607 dated October 23, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 22, 2022